UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6617


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

ALTON RAY NICHOLSON,

                     Defendant – Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:07-cr-00044-D-1)


Submitted: July 26, 2021                                    Decided: September 15, 2021


Before WILKINSON, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, David A. Bragdon, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alton Ray Nicholson appeals the district court’s order denying his motion for a

sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 15-

391, 132 Stat. 5194. We vacate the district court’s order and remand for reconsideration

in light of United States v. Chambers, 956 F.3d 667, 672 (4th Cir. 2020), United States v.

Collington, 995 F.3d 347 (4th Cir. 2021), and United States v. Lancaster, 997 F.3d 171

(4th Cir. 2021).

       “We review the scope of a district court’s sentencing authority under the First Step

Act de novo.” Chambers, 956 F.3d at 671. We review the district court’s decision whether

to grant a First Step Act reduction to an eligible defendant for abuse of discretion. See

United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020); see also Collington, 995 F.3d

at 358 (applying reasonableness review to First Step Act sentence reductions).            In

Chambers, we held that, “when imposing a new sentence” under the Act, “a court does not

simply adjust the statutory minimum; it must also recalculate the [Sentencing] Guidelines

range.” 956 F.3d at 672 (internal quotation marks omitted). “[A]ny Guidelines error

deemed retroactive . . . must be corrected in a First Step Act resentencing.” Id. at 668.

Moreover, the Act neither “constrain[s] courts from recognizing Guidelines errors,” id. at

668, nor “preclude[s] the court from applying intervening case law,” id. at 672, in making

its discretionary determination under the Act. In Collington, we clarified three steps that a

district court must take when considering a request for relief under Section 404 of the Act:

(1) “accurately recalculate the Guidelines sentence range,” (2) “correct original Guidelines

errors and apply intervening case law made retroactive to the original sentence,” and (3)

                                             2
“consider the [18 U.S.C.] § 3553(a) factors to determine what sentence is appropriate.”

995 F.3d at 355 (emphasis omitted). We further explained that “when a court exercises

discretion to reduce a sentence, the imposition of the reduced sentence must be

procedurally and substantively reasonable.” Id. at 358. Thus, a district court must

“consider a defendant’s arguments, give individual consideration to the defendant’s

characteristics in light of the § 3553(a) factors, determine—following the Fair Sentencing

Act—whether a given sentence remains appropriate in light of those factors, and

adequately explain that decision.” Id. at 360; see also Gall v. United States, 552 U.S. 38,

51 (2007) (explaining, in context of original sentencing, that district court imposes

procedurally unreasonable sentence by miscalculating applicable Guidelines range).

       We provided further guidance to district courts in Lancaster, holding that a district

“court must engage in a brief analysis that involves the recalculation of the Sentencing

Guidelines in light of intervening case law.” 997 F.3d at 175 (internal quotation marks

omitted). Thus, we concluded that the district court committed reversible error when it

declined to recalculate the appellant’s Guidelines range without the career offender

enhancement imposed at his original sentencing, which had been invalidated by

intervening, nonretroactive authority in United States v. Norman, 935 F.3d 232 (4th Cir.

2019). Lancaster, 997 F.3d at 176. We cautioned, however, that a First Step Act

proceeding is not intended to act as a plenary resentencing or “a complete or new

relitigation of Guidelines issues or the § 3553(a) factors,” but instead “is defined by the

gaps left from the original sentencing to enable the court to determine what sentence it



                                             3
would have imposed under the Fair Sentencing Act in light of intervening circumstances.”

Id. at 175.

       Here, in support of his request for a First Step Act reduction, Nicholson argued—

correctly—that he no longer qualifies as a career offender in light of United States v.

Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). Because the district court did not have

the benefit of our decisions in Chambers, Collington, and Lancaster, we vacate the district

court’s order and remand for reconsideration. By this disposition, we express no view on

the ultimate merits of Nicholson’s motion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            4